                            Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 1 of 11




                          ROBERT A. DOTSON
                        1 Nevada State Bar No. 5285
                          JUSTIN C. VANCE
                        2 Nevada State Bar No. 11306
                          DOTSON LAW
                        3 5355 Reno Corporate Dr., Ste 100
                          Reno, Nevada 89511
                        4 Tel: (775) 501-9400
                          Email: rdotson(il)dotsonlaw.legal
                        5         jvance@dotsonlaw.legal
                          Attorneys for Defendant,
                        6 Washoe County School District

                        7                              UNITED STATES DISTRICT COURT

                        8                                  DISTRICT OF NEVADA
                        9                                              Case No.: 3:19-cv-00665-MMD-WGC
                            TRINA OLSEN,
                   10
                                          Plaintiff,                   DEFENDANT WASHOE COUNTY
                   11              vs.                                 SCHOOL DISTRICT'S MOTION
                                                                       FOR ATTORNEY'S FEES
                   12 WASHOE COUNTY SCHOOL
                      DISTRICT, a political subdivision of the
                   13 State ofNevada; Washoe County School
                      District Superintendent TRACI DA VIS;
                   14 and DOES 1 through l 0, inclusive,

                   15
                                          Defendants.
                   16
                                  Defendant WASHOE COUNTY SCHOOL DISTRICT ("Defendant" and/or
                   17
                            "WCSD"), by and through its counsel of record, DOTSON LAW, hereby files this Motion
                   18 for Attorney's Fees and Costs. This Motion is based upon FRCP 54, 42 U.S.C. § 1988(b),

                   19 the following Memorandum of Points and Authorities, the papers, exhibits, and affidavits

                  20 filed herein, and any additional information the Court may consider.

                   21                      MEMORANDUM OF POINTS AND AUTHORITIES

                   22 I.          INTRODUCTION
                   23             Through their cross motions for summary judgment, the parties have set forth the

                   24 facts of the case ad nauseam, and another recitation would be inefficient and unnecessary.

                   25 Following the parties' cross motions for summary judgment, the Court granted

                   26 Defendant's Motion for Summary Judgment in its entirety (see Order, ECF No. 66) and

                   27 filed the Judgment on the same date (see Judgment, ECF No. 67). Defendant Washoe


    DOTSON LAW
i5 RENO CORPORA TE DR                                                 1
     SU!TE#!00
'tENO, NEVADA 895 I I
                               Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 2 of 11




                       1 County School District, a local political subdivision which relies heavily on tax-payer

                       2 money to meet the needs of the children it is charged with educating, expended a

                       3 significant amount in attorney's fees and costs to defend against this lawsuit and therefore

                       4 as set forth below, seeks the recovery of those fees. 1

                       5 II.          LEGAL ARGUMENT

                       6              With respect to a claim brought under 42 USC § 1983, "the court, in its discretion,

                           may allow the prevailing party ... a reasonable attorney's fee as part of the costs ... " In the
                       7
                           present action, Plaintiff clearly brought claims pursuant to 42 USC § 1983 as she alleged
                       8
                           violations of due process and a Monell claim. (See ECF 1-1 at pp. 85-107, Amended
                       9
                           Verified Complaint at 1131-44.) The statute clearly applies to awards for defendants in
                  10
                           addition to plaintiffs. See Lotz Realty Co. v. US. Dep't of Hous. & Urban Dev., 717 F.2d
                  11
                           929, 931 (4th Cir. 1983).
                  12
                                      In determining whether to award fees in favor of a prevailing defendant, courts
                  13
                           must follow the standard set forth in Christiansburg Garment Co. v. EEOC, 434 U.S. 412,
                  14
                           98 S.Ct. 694 (1978) which is that the plaintiffs action must be found to be "frivolous,
                  15
                           unreasonable, or without foundation." Lotz Realty Co., 717 F.2d at 932, citing
                  16
                           Christiansburg, 434 U.S. at 421, 98 S.Ct. at 700. While Christiansburg involves a claim
                  17
                           under the Civil Rights Act rather than a § 1983 claim, the United States Supreme Court has
                  18
                           confirmed that "'[t]he legislative history of§ 1988 indicates that Congress intended that the
                  19
                           standards for awarding fees be generally the same as under the fee provisions of the 1964
                  20 Civil Rights Act." Hensley v. Eckerhart, 461 U.S. 424,433, 103 S. Ct. 1933, 1939 (1983);

                  21 see also Munson v. Milwaukee Bd. of Sch. Directors, 969 F.2d 266, 272 (7th Cir. 1992)

                  22 ( confirming that all statutes in which Congress has authorized a fee award to a prevailing

                  23 party should be interpreted according to the same general standards). Thus, the

                  24 Christiansburg standard applies here as well.

                  25                  A claim for attorneys' fees must be made by motion within 14 days of the entry of

                  26 judgment. See FRCP 54(d)(2). As Judgment was filed on February 17, 2021 [see ECF

                  27
                           1   A Bill of Costs is being filed separately but concurrently herewith.
                  ")Q
    DOTSON LAW
55 RENO CORPORATE DR                                                                2
     SUITE #!00
RENO, NEVADA 895! I
                             Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 3 of 11




                        1 No. 67], this motion is timely. Additionally, attorney's fees are allowed for the pendent

                        2 state law claims which were dismissed and which were based upon the same common core

                        3 of facts. See Munson v. Milwaukee Bd. of Sch. Directors, 969 F.2d 266, 271-72 (7th Cir.

                        4 1992). Here, Plaintiffs emphasis was her due process and Monell claims under 42 U.S.C.

                        5 § 1983, but her Nevada constitutional claim and tortious discharge claim were based upon

                        6 the same set of facts - that is, her allegedly wrongful termination. For the reasons set

                        7 forth below, WCSD's Motion for Attorneys' Fees should be granted.

                        8          A.      Defendant should be entitled to recover its attorneys' fees against
                                           Plaintiff.
                        9
                                   As stated above, attorney's fees are available to the prevailing defendant under 42

                            USC § 1988 where a plaintiff's claims are found to be "frivolous, unreasonable, or without
                   11
                            foundation." Lotz Realty Co., 717 F.2d at 932, citing Christiansburg, 434 U.S. at 421, 98
                   12
                            S.Ct. at 700. Importantly, subjective intent is irrelevant, and the Court should "examine
                   13 the suit against the background of the law at the time of filing and the facts then known to

                   14 [Plaintiff]." Lotz Realty Co., 717 F.2d at 932. As will be set forth below, the critical

                   15 material facts which ultimately led to summary judgment in Defendant's favor - that is,

                   16 that Plaintiff had been reinstated with backpay even before the suit was filed, were known

                   17 to Plaintiff at the time she filed suit and the law was the same then as it was when the

                   18 Court entered summary judgment based upon that dispositive fact.

                   19              In discussing the notably strict standard that applies to defendants seeking to

                   20 recover attorneys' fees, the Christiansburg court confirmed that Congress did not intend

                   21 that attorneys' fees to prevailing defendants would only be permitted in a situation

                   22 involving bad faith. Christiansburg, 434 U.S. at 419-421, 98 S. Ct. at 699-700; see also

                   23 Hamer v. County of Lake, 819 F.2d 1362, 1366 (7th Cir.1987). Christiansburg also

                   24 provides important insight into the purpose behind allowing prevailing defendants to

                   25 recover attorneys' fees. It stated:

                   26                      A fair adversary process presupposes both a vigorous
                                           prosecution and a vigorous defense. It cannot be lightly
                   27                      assumed that in enacting § 706(k), Congress intended to

     DOTSON LAW
;55 RENO CORPORATE DR                                                    3
      SUITE#!00
 RENO, NEVADA 8951 J
                                Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 4 of 11



                                              distort that process by giving the private plaintiff substantial
                                              incentives to sue, while foreclosing to the defendant the
                          2
                                              possibility of recovering his expenses in resisting even a
                                              groundless action unless he can show that it was brought in
                          3                   bad faith.
                          4 Christiansburg, 434 U.S. at 419, 98 S. Ct. at 699. The court further discussed the

                               legislative history and the Senate floor discussions which took place in discussing similar
                          5
                               attorneys' fees provisions and found that several Senators explained that the allowance of
                          6
                               fees to a prevailing defendant would "deter the bringing of lawsuits without foundation,"
                          7
                               "discourage frivolous suits," and "diminish the likelihood of unjustified suits being
                          8
                               brought." Id. at 420, 98 S.Ct. at 699-700.
                          9
                                              If anything can be gleaned from these fragments of
                                              legislative history, it is that while Congress wanted to clear
                        11                    the way for suits to be brought under the Act, it also wanted
                                              to protect defendants from burdensome litigation having no
                        12                    legal or factual basis.
                        13 Id. (emphasis added.) Christiansburg cited the D.C. Circuit's conclusion that Congress

                        14 felt it was "equally important ... to deter the bringing of lawsuits without foundation by

                               providing that the prevailing party - be it plaintiff of defendant - could obtain legal fees."
                        15
                               Id., citing Grubbs v. Butz, 179 U.S.App.D.C. 18, 20,548 F.2d 973,975 (D.C. Cir. 1976)
                        16
                               (internal quotations omitted).
                        17
                                      Christiansburg also provides excellent insight into the reasons why a plaintiff's
                        18
                               failure to prevail does not automatically mean his or her claim is meritless and subject to
                        19
                               an award of attorneys' fees. The court stated that "the term 'meritless' is to be understood
                    20
                               as meaning groundless or without foundation, rather than simply that the plaintiff has
                    21
                               ultimately lost his case." Christiansburg, 434 U.S. at 421, 98 S.Ct. at 700; see also
                    22
                               Hughes v. Rowe, 449 U.S. 5, 14, 101 S. Ct. 173, 178, 66 L. Ed. 2d 163 (1980) (a case is
                    23
                               "meritless" when it is groundless or without foundation.) In discussing the differences
                    24
                               between a case that is without foundation and one where the plaintiff simply did not
                    25
                               prevail, Christiansburg discusses how "the course of litigation is rarely predictable" and
                        26
                               points out that"[ d]ecisive facts may not emerge until discovery or trial" and that "the law
                        27 may change or clarify in the midst oflitigation." Christiansburg, 434 U.S. at 421-422, 98
                        ') Q
      DOTSON LAW
5355 RENO CORPORATE DR                                                       4
      SUITE#JOO
  RENO, NEV ADA 89511
                            Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 5 of 11




                         1 S.Ct. at 700. Importantly, this concept discussed by the Christiansburg court is not

                     2 applicable here as the decisive facts did not wait until discovery to emerge; rather, they

                     3 were known by Plaintiff and all parties from the outset of this litigation and should have

                     4 precluded filing of the suit to begin with.

                     5             1.     Plaintiff's suit against WCSD was objectively groundless,
                                          unreasonable, and/or without foundation based upon the facts that
                     6                    were known to her at the time of filing.
                     7             The Ninth Circuit found attorney's fees in favor of a defendant to be appropriate

                     8 where "the substantive position of the [plaintiff] is devoid oflegal merit." Elks Nat.

                     9 Found. v. Weber, 942 F .2d 1480, 1486 (9th Cir. 1991 ). In Galen v. County of Los Angeles,

                    10 the Ninth Circuit upheld an award of attorneys' fees against a Plaintiff who continued to

                    11 assert a Monell claim despite his failure to uncover any evidence during discovery to

                    12 support the claim. Galen v. Cty. of Los Angeles, 477 F.3d 652, 667-68 (9th Cir. 2007). In

                    13 that situation, it was not necessarily apparent at the outset of the litigation that the claim

                    14 was groundless but it did become evident with the help of discovery. However, the

                           Eastern District of California found that where "plaintiffs knew or should have known that
                    15
                           their § 1983 claims lacked merit at the outset of litigation, defendant is entitled to recover
                    16
                           attorney's fees under§ 1988." Crane-McNab v. Cty. of Merced, 773 F. Supp. 2d 861, 882
                    17
                           (E.D. Cal. 2011).
                    18
                                   In this case, Plaintiff did not need to conduct discovery to learn that her claims
                    19
                           against Davis and WCSD were groundless, unreasonable, and without foundation. Rather,
                   20
                           the facts upon which her claims turned were already established and undisputed at the time
                   21
                           she filed her Complaint. As set forth in WCSD's Motion for Summary Judgment [ECF
                   22
                           No. 57] and Reply in Support thereof [ECF No. 64], Plaintiff's federal and state due
                    23
                           process claims and Monell claim all depended on whether there was a deprivation of a
                   24
                           property interest - that interest being Plaintiff's employment with WCSD. In its Order, the
                   25
                           Court confirmed that to prevail under a due process claim a plaintiff has to prove that he or
                    26 she was "deprived of a right secured by the Constitution ... " (See Order [ECF No. 66] at

                    27 10:8-11.) The Court also recognized that Plaintiff's claimed property interest was her job.

     DOTSON LAW
5 5 RENO CORPORA TE DR                                                   5
      SUITE #100
RENO, NEVADA 8951 l
                                Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 6 of 11




                           1 (Id. at 11 :5-6.) Thus, the critical facts upon which Plaintiffs claim turned were the extent

                           2 to which she had been deprived of her job. But at the time of filing, Plaintiff already knew

                           3 she had not been deprived of this property interest. She admitted that she was, at that time,

                           4 "currently an assistant principal with WCSD" and had been reinstated and "provided back

                           5 pay and benefits." (See ECF 1-1 at pp. 85-107, Amended Verified Complaint at 114; 27.)

                           6 Plaintiff also knew that she had participated in a post-termination proceeding, the

                               arbitration, which led to her reinstatement. (Id. at 1125-27.) Additionally, the case law
                           7
                               which mandates dismissal where a party has been reinstated with back pay was not new,
                           8
                               but existed at the time Plaintiff filed. See Gearhart v. Thorne, 768 F.2d 1072, 1073 (9th
                           9
                               Cir. 1985); Workman v. Jordan, 32 F.3d 475, 479-480 (10th Cir. 1994); Santa Ana Police
                      10
                               Officers Ass 'n v. City of Santa Ana, 723 F.App'x 399, 402-403 (9th Cir. 2018). The
                      11
                               Monell claim and Nevada due process claims turned on the same analysis of whether
                      12
                               Plaintiff was deprived of a constitutional right. (See Order [ECF No. 66] at 15:14-16:4.)
                      13
                                      The facts which supported the dismissal of the tortious discharge claim, and which
                      14
                               were well-known to Plaintiff at the time she filed her Complaint, is her reporting of the
                      15
                               alleged unlawful activity to Roger Gonzalez, who was not an official outside of the
                      16
                               WCSD's organization. (See id. at 1118; 50.) The case law mandating dismissal where an
                      17
                               employee fails to report to appropriate outside authorities was also well-established by the
                      18
                               time Plaintiff filed her Complaint. See Wiltsie v. Baby Grand Corp., 105 Nev. 291, 293,
                      19 774 P.2d 432,433 (1989), Colagiovanni v. CH2M Hill, Inc., 2015 WL 1334900, at *9 (D.

                     20
                               Nev. 2015).
                     21               In Head, the Ninth Circuit found that the assertion of a constitutional clam based
                     22 upon a property interest that did not exist was "legally groundless" and "frivolous as a

                     23 matter oflaw," thus entitling the defendants to an award of attorney's fees. Head v.

                     24 Medford, 62 F.3d 351,356 (11th Cir. 1995). Here, Plaintiffs claim was based upon an

                     25 alleged deprivation which had not occurred and should also be found to be "legally

                      26 groundless."

                      27

       DOTSON LAW
; 5 5 RENO CORPORA TE DR                                                    6
        SUITE #100
  RENO, NEV ADA 8951 1
                                 Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 7 of 11




                                         In determining whether a suit is frivolous, unreasonable or groundless, the Seventh

                              2 Circuit has identified the following relevant factors: (1) whether the issue is one of first

                              3 impression requiring judicial resolution; (2) whether the controversy is sufficiently based

                              4 upon a real threat of injury to the plaintiff; (3) whether the trial court has made a finding

                              5 that the suit was frivolous under the Christiansburg guidelines; and (4) whether the record

                              6 would support such a finding. Munson v. Friske, 754 F.2d 683, 696-97 (7th Cir. 1985).

                           7 Here, as noted above with the citation of case law, these issues were certainly not issues of

                           8 first impression. Also, since Plaintiff had already been reinstated with back pay, there was
                                no real threat of injury to her. This fact also supports a finding that filing the lawsuit was
                           9
                                unreasonable. Finally, while this Court's Order [ECF No. 66] does not explicitly find the
                         10
                                suit was frivolous, it certainly recognizes its failure as a matter of law based upon those
                         11
                                same undisputed facts which have been known since the beginning and the record would
                         12
                                clearly support such a finding.
                         13
                                                a.      There is no basis for an argument on the potential "chilling
                         14                             effect" of an award of fees to Defendant.
                         15             In opposing this motion, Plaintiff may argue that the award of attorneys' fees

                        16 would have a chilling effect on the filing of due process claims. Importantly, as set forth

                        17 above, Congress's intent in making Section 1988 applicable to prevailing defendants was

                        18 in fact to "protect defendants from burdensome litigation having no legal or factual basis."

                        19 Christiansburg, 434 U.S. at 420, 98 S.Ct. at 700. Regarding the potential for a chilling

                        20 effect, the Fourth Circuit astutely noted that "[w]hen a court imposes fees on a plaintiff
                                who has pressed a 'frivolous' claim, it chills nothing that is worth encouraging."
                        21
                                Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Here, if anything, an award of
                        22
                                attorney's fees to Defendant would serve to protect defendants from meritless litigation
                        23
                                being filed in the future.
                        24

                        25              B.      This motion is appropriately filed under FRCP 54(d)(2) and satisfies
                                                the Brunzell factors for reasonableness.
                        26
                                        Under FRCP 54(d)(2), a claim for attorney's fees must (1) be made by motion
                        27 within 14 days of entry of judgment, (2) specify the judgment and the statute entitling the
                        ")Q
       DOTSON LAW
J 5 5 RENO CORPORA TE DR
      SUITE#!00
                                                                              7
 RENO, NEV ADA 8951 I
                              Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 8 of 11




                         1 movant to the award, (3) state the amount sought, and (4) disclose, "if the court so orders,"

                         2 the terms of any agreement about fees for the services for which the claim is made.

                         3           Here, this request is brought by motion within 14 days of the judgment and

                         4 Defendant has set forth the statute entitling it to the award. Defendants seek an award of

                         5 $116,974.75, which is an accurate representation of the services provided by Dotson Law

                         6 in the defense of this case pursuant to its contractual arrangement with WCSD. (See

                             Affidavit of Robert A. Dotson ("Dotson Aff." at i14 and i16.) The redacted invoices
                         7
                             supporting this amount are attached as Exhibit 1 to the Dotson Aff. It is respectfully
                         8
                             submitted that the fees expended were reasonable and necessary. (Dotson Aff. at 117-8;
                         9
                             Affidavit of Justin Vance ("Vance Aff.") at i14.)
                      10
                                     It is well-settled in Nevada that the Court must consider the following factors in
                      11
                             making a determination as to the reasonableness of the amount of attorney's fees
                      12
                             requested: (1) the qualities of the advocate, i.e., his ability, training, education, experience,
                      13
                             professional standing and skill, (2) the character of the work to be done, i.e., its difficulty,
                      14
                             intricacy, importance, the time and skill required, the responsibility imposed and the
                      15
                             prominence and character of the parties when they affect the importance of the litigation,
                      16
                             (3) the work actually performed by the lawyer, i.e., the skill, time and attention given to th
                      17
                             work; and (4) the result, i.e., whether the attorney was successful and what benefits were
                      18
                             derived. Brunzel! v. Golden Gate National Bank, 85 Nev. 345, 349-350, 455 P.2d 31, 33
                      19
                             (1969); see also, Schouweiler v. Yancey Co., supra., 101 Nev. 827,832, 712 P.2d 786
                   20 (1985). As indicated by the Affidavits of Counsel, the requested fees are both reasonable

                   21 and necessarily incurred, particularly in light of an analysis of the Brunzell factors relative

                   22 to this case.

                      23             Lead counsel Robert Dotson has in excess of 25 years of experience as a trained

                   24 and successful litigator. (See Affidavit of Robert A. Dotson ("Dotson Aff. ") at 1 9; see

                      25 also Biographical Statement of Robert Dotson attached as Exhibit 2 to Dotson Aff.)

                      26 Likewise, Dotson Law associate Justin Vance completed much of the work on the case.

                      27 He has over 12 years of litigation experience and is an accomplished lawyer in his own

      DOTSON LAW
i355 RENO CORPORATE DR                                                      8
      SUITE#lOO
 RENO, NEVADA 89511
                            Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 9 of 11




                         1 right. (Vance Aff. at 14-6.) Mr. Dotson has a longstanding relationship with WCSD,

                     2 having represented it in a number of matters and provides it discounts due to the nature of

                     3 the entity. (Dotson Aff. at 18.) Additionally, the work to be done involved complex

                     4 constitutional claims asserted against the Washoe County School District, the review of a

                     5 significant number of documents, and significant legal research in order to oppose and

                     6 support various motions. (Id.) Third, Dotson Law performed a high volume of work in

                           defending this suit as evidenced by the fees totaling $116,974.75 which represent 479.80
                     7
                           hours of work. (Dotson Aff. at 1 4.) The nature of the case was such that significant skill
                     8
                           and attention had to be devoted to the case. (Vance Aff. at 16.) Finally, counsel was
                     9
                           ultimately successful in obtaining summary judgment in favor of Defendants on each of
                    10
                           Plaintiff's claims.
                    11
                                   In support of this Motion, Defendants herewith submit documentation in
                    12
                           accordance with FRCP 54 (d)(2)(B)(iii) which includes redacted invoices attached as
                    13
                           Exhibit 1 to the Dotson Affidavit. Because the records are detailed, certain entries reflect
                    14
                           the subject of confidential attorney-client communications, attorney work product and
                    15
                           other confidential matters. Therefore, the invoices have been redacted to protect work
                    16
                           product and preserve privilege. As indicated by the Affidavit of Counsel, Answering
                    17
                           Defendants have incurred $116,974.75 since the initiation of the litigation through
                    18
                           February 2021. (See Dotson Aff. at 14.)
                    19             It is respectfully submitted that the fees sought based upon the efforts of defense of
                    20 the case by Dotson Law, totaling $116,974.75, are very reasonable in light of the work

                    21 completed, the discounted rate provided, and in consideration of the Brunzell factors.

                    22 Ill

                    23 Ill

                    24 Ill

                    25 Ill

                    26 Ill

                    27 Ill
                    ')Q
      DOTSON LAW
5355 RENO CORPORATE DR                                                   9
       SUITE#l00
  RENO, NEVADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 10 of 11




                         1 III.   CONCLUSION

                     2            For the reasons set forth above, Defendant Washoe County School District

                     3 respectfully requests that the Court award it attorneys' fees in the amount of $116,974.75.

                     4            DA TED this~ hJday of March, 2021.

                         5                                            DOTSON LAW

                     6

                         7
                                                                      Nev a State Bar No. 5285
                         8                                            JUS INC. VANCE
                                                                      Nevada State Bar No. 11306
                     9
                                                                      5355 Reno Corporate Dr., Ste 100
                    10                                                Reno, Nevada 89511
                                                                       (775) 501-9400
                    11                                                Attorneys for Defendant,
                                                                      Washoe County School District
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

      DOTSON LAW
5355 RENO CORPORATE DR                                               10
       SUITE#l00
  RENO, NEVADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 70 Filed 03/02/21 Page 11 of 11



                                                         CERTIFICATE OF SERVICE

                                   Pursuant to FRCP 5(b), I hereby certify that I am an employee of DOTSON LAW
                         2
                         3 and that on this date I caused to be served a true and correct copy of the foregoing by:

                         4
                                   □
                                           (BY MAIL) on all parties in said action, by placing a true copy thereof
                                           enclosed in a sealed envelope in a designated area for outgoing mail,
                         5                 addressed as set forth below. At Dotson Law, mail placed in that
                                           designated area is given the correct amount of postage and is deposited that
                         6                 same date in the ordinary course of business, in a United States mailbox in
                                           the City of Reno, County of Washoe, Nevada.
                         7

                         8                 By electronic service by filing the foregoing with the Clerk of Court using
                                           the CM/ECF system, which will electronically mail the filing to the
                         9                 following individuals.


                                   □
                                           (BY PERSONAL DELIVERY) by causing a true copy thereof to be hand
                                           delivered this date to the address(es) at the address(es) set forth below.
                    11

                    12             □       (BY FACSIMILE) on the parties in said action by causing a true copy
                                           thereof to be telecopied to the number indicated after the address( es) noted
                    13                     below.

                    14                     Email.

                    15 addressed as follows:

                    16        Luke A. Busby                                    Katherine F. Parks
                              Luke Andrew Busby, Ltd.                          Thomdal, Armstrong, Delk,
                    17                                                         Balkenbush & Eisinger
                              316 California Ave., # 82
                              Reno, NV 89509                                   6590 S. McCarran Blvd. Ste B
                    18
                              luke(a),] ukeandrewbus by 1td.com                Reno, NV 89509
                    19                                                         kfl1(c~thorndal .com

                    20             DATED this    2-J    day of March, 2021.

                    21

                    22
                                                                             L-fi          0<-1

                    23

                    24

                    25

                    26
                    27

      DOTSON LAW
5355 RENO CORPORATE DR                                                  11
       SUITE #100
  RENO, NEVADA 8951 l
